DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Such et al. (US 2021/0034850 A1 – hereinafter “Such”) in view of Kim et al. (US 2003/0118235 A1 – hereinafter “Kim”).
Claim 1.
Such disclose a method, comprising: 
receiving an image depicting a line of text (¶92; Fig. 1, 12; Fig. 3, 46); 
segmenting the image into two or more fragment images (¶96 discloses “the areas of text
obtained at block 44 may be split into lines of text (block 46). Thereafter, the lines of text are separated into word blocks (block 48)”; Fig. 3, 48; i.e. word blocks are fragment images); 
for each of the two or more fragment images, determining a first hypothesis to segment the fragment image into a first plurality of grapheme images (¶108 discloses “the word "meet" as hand written text of a word block 60 after pooling and resizing … N is assumed to be 4 because FIG.6A illustrates 4 different characters in the word block 60.”; where the number of different characters are a first plurality of grapheme images; Fig. 6B discloses a word block 60 segmented into 8 segments; Fig. 7A-7G and ¶109 discloses “a two tap even filter 120 stepping across a 16N wide word block 60.” i.e. 8 segments); determining a first fragmentation confidence score for the first hypothesis (¶107 discloses “while performing the method 80 described in FIG. 5, certain parameters and/or confidences may be evaluated to determine if the word block 60 is identifiable”; ¶119 discloses “ If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends
(block 200).”); 



translating the first plurality of grapheme images defined by the first hypothesis to a plurality of symbols (¶107 discloses “This resampled word block is input to a second CNN … a function such as SymLength may be utilized, which is the number of unique characters in the alphabet (upper/lower case, numbers, punctuation, etc.), and is 96 by default for English recognition.”); and assembling the plurality of symbols of each fragment image to derive the line of text (¶2 discloses “digital character recognition of handwritten text”; ¶3).
Such discloses all of the subject matter as described above except for specifically teaching “determining a second hypothesis to segment the fragment image into a second plurality of grapheme images … determining a second fragmentation confidence score for the second hypothesis … determining that the first fragmentation confidence score is greater than the second fragmentation confidence score.”  However, Kim in the same field of endeavor teaches “determining a second hypothesis to segment the fragment image into a second plurality of grapheme images … determining a second fragmentation confidence score for the second hypothesis … determining that the first fragmentation confidence score is greater than the second fragmentation confidence score.”  (¶53 discloses “FIGS. 6A to 6E show the sub-images segmented by the candidate segmentation points, after the candidate segmentation points are acquired from the touching numeral string image.”; ¶55 discloses “In steps S8 and S9, a segmentation confidence value is computed from individual sub-images by use of a defined segmentation error function and the sub-image with the highest segmentation confidence value is selected”; Fig. 8B and ¶¶66-72 discloses “The segmented confidence value of the segmented sub-image may be computed as following…” Where, the confidence is a function of the error value.  Therefore, Fig. 8B’s sub-image segmented with the lowest error function value has the most confidence.  Whether this segmentation was first is merely a design choice and based on the specific handwriting.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Such and Kim before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the segmenting of touching handwritten strings (Kim Abstract).  This motivation for the combination of Such and Kim is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 13, and 18.
The combination of Such and Kim discloses the method of claim 1, wherein segmenting the image into two or more fragment images (Such ¶96 discloses “word blocks”; Fig. 3, 48; i.e. word blocks are fragment images) is performed based on visual features identified in the line of text (Such ¶92 and Fig. 1 discloses “the handwritten document 10 includes punctuation characters 14 positioned throughout the line of text 12. For example, in the illustrated embodiment, the punctuation characters 14 include … ”; Kim Abstract discloses “recognizing the numerical string by use of feature information and recognized results provided by inherent structure of digits.”).  The motivation applied to the independent claim applies to this claim.
Claims 3, 14, and 19.
The combination of Such and Kim discloses the method of claim 1, wherein determining the first fragmentation confidence score further comprises: applying a first level neural network model (Such ¶78) to one of the first plurality of grapheme images to determine a language grouping for the grapheme image (Such ¶5 discloses “Voigtlaender et al. used alternating layers of convolution followed by multidimensional RNNs. Voigtlaender et al. performed ICR at the paragraph level to include language context”; where, Voigtlaender is incorporated by reference; ¶87 discloses “CNN detector to determine a class of the word blocks. Non-limiting examples include ICR v. OCR, font types, language (emphasis added)”;  ¶101).
Claim 6.
The combination of Such and Kim discloses the method of claim 3, further comprising: determining whether the first fragmentation confidence score (Kim ¶55 discloses “In steps S8 and S9, a segmentation confidence value is computed from individual sub-images”) is greater than a predetermined threshold (Such ¶119 discloses “ If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends (block 200) … However, if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204)”); and responsive to determining the first fragmentation confidence score is greater than the predetermined threshold, translating the first plurality of grapheme images of the first hypothesis to the plurality of symbols ((Such ¶119 and Fig. 14 discloses “ If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends (block 200)).
Claim 11:
The combination of Such and Kim discloses the method of claim 1, further comprising validating the plurality of symbols with a morphological, a dictionary, or a syntactical model (Such Abstract discloses “processing the word block against a dictionary”).
Claim 12. 
Such discloses a system, comprising: a memory; a processor, coupled to the memory, the processor (¶15) configured to …
The combination of Such and Kim discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 17.
Such discloses a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system, cause the computer system (¶¶15, 17) to …
The combination of Such and Kim discloses the remaining elements recited in claim 17 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 4-5, 7-10, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666